DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Admission by the Applicant as Prior Art (hereinafter AAPA) and in view of Park et al (US 2010/002630, hereinafter Park).

Regarding claim 1, AAPA discloses a data transmission method (Fig. 2 admitted as prior art), comprising: receiving, by a base station, a random access request from user equipment, wherein the random access request is used to request uplink scheduling information (BS receives message 1 from UE, which is a random access request, Para [0123-124]); sending, by the base station, a random access response to the user equipment in response to the random access request, wherein the random access response carries second uplink scheduling information (BS transmits message 2, a random access response, including scheduling information, Para [0125]), the second uplink scheduling information indicates the user equipment to use a second transport block to transmit a Msg 3, and the second transport block is used to transmit the signaling, but is not used to transmit the user data (UE transmits message 3 based on uplink scheduling information in message 2, Para [0127], message 3 is a transport block that includes RRC request and UE ID but not data, Fig. 3 admitted as prior art); receiving, by the base station, a radio resource control (RRC) connection request signaling in the second transport block from the user equipment (BS receives message 3, Para [0129] where message 3 is an RRC connection request in a transport block, Fig. 3); and sending, by the base station, an RRC connection setup signaling to the user equipment (BS transmits message 4 to UE which is an RRC connection setup signal, Para [0129].  Applicant claims a “second” scheduling/transport block but does not claim first (or two) scheduling information/transport blocks, therefore just appears to be legacy random access procedure);		but does not explicitly disclose sending, by the base station, a third uplink scheduling information to the user equipment, wherein the third uplink scheduling information is used for the user equipment to send the user data and receiving, by the base station, the user data from the user equipment.  Park discloses after the random access procedure ends, the UE receives an UL grant from the base station and the UE transmits an uplink transmission on the resource indicated in the UL grant, Para [0112, 113].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Park in the system of AAPA in order to utilize NDI to indicate whether a retransmission of data is required or not after a RA procedure.
Regarding claims 2, 10 and 18, AAPA discloses the method/apparatus according to claim 1/9/17, wherein the RRC connection request signaling is carried in the Msg 3, and the RRC connection setup signaling is carried in a Msg 4 (MSG 3 is RRC connection request and MSG 4 is RRC connection setup signal, Fig. 2). 
Regarding claims 4 and 12, AAPA discloses the method according to claim 1/9, wherein the size of the second transport block is 88 bits (transport block is 88 bits, Fig. 3). 
Regarding claim 9, AAPA discloses a data transmission method (Fig. 2 admitted as prior art),  comprising: sending, by a data transmission apparatus (UE), a random access request to a base station, wherein the random access request is used to request uplink scheduling information (BS receives message 1 from UE, which is a random access request, Para [0123-124]); receiving, by the data transmission apparatus, a random access response from the base station, wherein the random access response carries second uplink scheduling information (BS transmits message 2, a random access response, including scheduling information, Para [0125]), the second uplink scheduling information indicates the data transmission apparatus to use a second transport block to transmit a Msg 3, and the second transport block is used to transmit the signaling, but is not used to UE transmits message 3 based on uplink scheduling information in message 2, Para [0127], message 3 is a transport block that includes RRC request and UE ID but not data, Fig. 3 admitted as prior art); sending, by the data transmission apparatus, a radio resource control (RRC) connection request signaling in the second transport block to the base station (BS receives message 3, Para [0129] where message 3 is an RRC connection request in a transport block, Fig. 3); and receiving, by the data transmission apparatus, an RRC connection setup signaling from the base station (BS transmits message 4 to UE which is an RRC connection setup signal, Para [0129].  Applicant claims a “second” scheduling/transport block but does not claim first (or two) scheduling/transport blocks, therefore just appears to be legacy random access procedure); but does not explicitly disclose sending, by the base station, a third uplink scheduling information to the user equipment, wherein the third uplink scheduling information is used for the user equipment to send the user data and receiving, by the base station, the user data from the user equipment.  Park discloses after the random access procedure ends, the UE receives an UL grant from the base station and the UE transmits an uplink transmission on the resource indicated in the UL grant, Para [0112, 113].
Regarding claim 17, AAPA discloses a data transmission apparatus (UE, Fig. 2), comprising: at least one processor (processor, inherent); and a memory (memory, inherent) storing computer-executable instructions; wherein the computer-executable instructions, when executed by the at least one processor, cause the data transmission apparatus to: send a random access request to a base station, wherein the random access request is used to request uplink scheduling information (BS receives message 1 from UE, which is a random access request, Para [0123-124]); receive a random access response from the base station, wherein the random access response carries second uplink scheduling information (BS transmits message 2, a random access response, including scheduling information, Para [0125]), the second uplink scheduling information indicates the data transmission apparatus to use a second transport block to transmit the Msg 3, and the second transport block is used to transmit the signaling, but is not used to transmit the user data (UE transmits message 3 based on uplink scheduling information in message 2, Para [0127], message 3 is a transport block that includes RRC request and UE ID but not data, Fig. 3 admitted as prior art); send a radio resource control (RRC) connection request signaling in the second transport block to the base station (BS receives message 3, Para [0129] where message 3 is an RRC connection request in a transport block, Fig. 3); and receive an RRC connection setup signaling from the base station (BS transmits message 4 to UE which is an RRC connection setup signal, Para [0129].  Applicant claims a “second” scheduling/transport block but does not claim first (or two) scheduling/transport blocks, therefore just appears to be legacy random access procedure); but does not explicitly disclose receiving, from the base station, a third uplink scheduling information, wherein the third uplink scheduling information is used for the user equipment to send the user data and sending the user data to the base station.  Park discloses after the random access procedure ends, the UE receives an UL grant from the base station and the UE transmits an uplink transmission on the resource indicated in the UL grant, Para [0112, 113].


Claims 5, 7, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Park and in view of Hoglund et al (US 2020/0037368, hereinafter Hoglund, claiming priority of provisional application 62/480,719).

Regarding claims 7, 15 and 20, AAPA discloses the method/apparatus according to claim 1/9/17, but not wherein the random access response further carries first uplink scheduling information, the first uplink scheduling information indicates the user equipment to use a first transport block to transmit a Msg 3, the first transport block is used to transmit signaling and user data, and the size of the first transport block is larger than the size of the second transport block (and second transport block is 88 bits).  AAPA admits legacy transport block size of 88 bits, Fig. 3.  Hoglund discloses the BS can transmit a dual grant in the random access response message 2, Para [0014], UE will transmit UL transport block according to UL grant information, Para [0132], the RAR indicates the transport block size for UL transmission, Para [1093], larger UL grant for MSG 3 including user data, Para [0057] or Fig. 3 increased TBS size and payload for MSG 3.  Also see pages 12-13 and Fig. 2 from the provisional.  It would have been obvious to one of ordinary skill in 
Regarding claims 5 and 13, AAPA discloses the method according to claim 1/9, wherein when the random access response carries the second uplink scheduling information, the method further comprising: receiving, by the base station, the Msg 3 from the user equipment, wherein the Msg 3 carries an identifier of the user equipment (UE transmits MSG 3 to BS which includes identifier of UE, Fig. 2); sending, by the base station, a message Msg 4 to the user equipment, wherein the Msg 4 carries the identifier of the user equipment (BS transmits MSG 4 to UE which includes identifier of the UE, Fig. 2); but the AAPA does not explicitly disclose sending, by the base station, third uplink scheduling information to the user equipment, wherein the third uplink scheduling information is used by the user equipment to send the user data (the BS transmitting an UL grant so that the UE can transmit UL data is well known in the art to one of ordinary skill). 
Regarding claim 16, AAPA discloses the method according to claim 15, but not further comprising: sending, by the data transmission apparatus, the Msg 3 to the base station, wherein the Msg 3 carries the user data and an identifier of the user equipment.  Hoglund discloses transmitting user data and UE identifier in MSG 3, Para [0063]. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Park, in view of Hoglund and in view of Bergstrom et al (US 2014/0376480, hereinafter Bergstrom).

Regarding claims 6 and 14, AAPA discloses the method according to claim 5/13, but not wherein the sending, by the base station, of the third uplink scheduling information to the user equipment comprises: adding, by the base station, the third uplink scheduling information to a physical downlink control channel, scrambling the physical downlink control channel by using a temporary cell radio network temporary identifier (TC-RNTI), and sending the scrambled physical downlink control channel to the user equipment and the UE descrambling the PDCCH using the TC-RNTI.  Bergstrom discloses the eNB can send an uplink grant on the PDCCH using a TC-RNTI, Para [0076], which is received by and descrambled by the UE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bergstrom in the system of AAPA in view of Park and Hoglund in order to improve quality of service of the radio network by taking into account different requirements terminals pose on the connection to the radio access network.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Park, in view of Hoglund and in view of 3GPP paper: “Early data transmission” (R1-170880, hereinafter Qualcomm).

Regarding claim 8, AAPA discloses the method according to claim 1, but not further comprising: determining, by the base station based on a currently idle uplink resource of the base station, whether to send the first uplink scheduling information or the second uplink scheduling information to the user equipment.  Qualcomm discloses the eNB can make a determination on whether to send the larger grant or the smaller legacy grant from MSG 3, the eNB is not restricted from larger grants if eNB wants to provide it but there are tradeoffs for doing so and the resource can be blocked for multiple TTIs if there are a large number of repetitions, Section 4.2.1, obviously the uplink resources have to be available to transmit larger grants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Qualcomm in the system of AAPA in view of Park and Hoglund in order to transmit a small amount of data without the large level of overhead previously needed.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant has amended the independent claims to includes limitations from one of the dependent claims where the BS sends third uplink scheduling information to the UE, where the third scheduling information is used for the UE to send data to the BS.  Applicant argues neither the AAPA nor .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461